Judgment unanimously affirmed. Memorandum: The record amply supports defendant’s conviction for a reckless murder under subdivision 2 of section 125.25 of the Penal Law. Defendant’s contention that the Legislature’s failure under this subdivision to include the extreme emotional disturbance mitigation defense available under subdivision 1 (intentional murder) of the same statute denied him the equal protection of the law is without merit. The three forms of murder grouped together in section 125.25 are historically distinct crimes. Since the "heat of passion” killer ordinarily focuses on one person and the depraved and reckless murderer usually acts more indiscriminately, as in this case, we cannot say that the legislative prerogative to authorize a mitigation-type defense to one crime and not the other is without a rational relationship to the purpose to be served. (Appeal from judgment of Monroe County Court— murder, second degree, etc.) Present—Cardamone, J. P., Schnepp, Doerr, Witmer and Moule, JJ.